PER CURIAM.
Appellant appeals a non-final order of the Broward County circuit court denying her motion to continue and motion to dismiss or transfer venue of an action against her on a promissory note. Because it appears that the trial court afforded her no opportunity to present evidence to support her allegations— which, if true, would have established that, venue was proper in Monroe County and not in Broward County — we reverse and remand for the trial court to conduct an evidentiary hearing on that issue. See Cameron v. Smith New Court, Inc., 608 So.2d 923 (Fla. 3d DCA 1992).
POLEN and STEVENSON, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.